On June 23,1998, the Defendant was sentenced to five (5) years to the Montana State Prison, to run concurrent to the sentence imposed in Cause Number DC 96-575.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was fur*21ther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the June, 1999, meeting, giving the defendant the opportunity to apply for, and proceed with, court appointed counsel if he qualifies for such.
Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard. G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson.